Exhbibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Endeavour Announces NI 43-101 Reserve/Resource Update: Proven/Probable Reserves Rise 50% to 14.9 Million Oz Silver; Silver Equivalent Reserves/Resources Increase 11% Over Last Year VANCOUVER, March 3 /CNW/ - Endeavour Silver Corp. (EDR: TSX, EXK: AMEX, and EJD: Frankfurt) released today updated, NI 43-101 reserve and resource estimates to December 31, 2007 for its three active silver mining and exploration projects in Mexico, the Guanacevi Mines in Durango State, the Guanajuato Mines (previously called Bolanitos) in Guanajuato State, and the Parral Exploration project in Chihuahua State. Highlights of the new estimates include a 50% jump in proven and probable reserves to 14.9 million oz silver (16.5 million oz Ag equivalents, assuming a 55:1 Ag:Au ratio, but not including any base metals) after replacing reserves depleted by mining in 2007 and an 11% increase in total silver equivalent reserves and resources compared to December 31, 2006. The updated reserves are additional to the updated resources, both shown in the table below: << Reserves Proven & Probable Description Tonnes Ag g/t Au g/t Ag oz Au oz Proven Guanacevi 82,941 447 0.65 1,192,567 1,724 Total Proven 82,941 447 0.65 1,192,567 1,724 Probable Guanacevi 1,140,933 354 0.61 13,002,592 22,309 Guanajuato 103,000 209 1.40 694,000 4,650 Total Probable 1,243,933 342 0.67 13,696,592 26,959 Total Proven & Probable 1,326,874 349 0.67 14,889,159 28,684 (x) Cut-off grade for Proven & Probable Reserves is 250 g/t Ag for Guanacevi & 215 g/t Ag-Equivalent for Guanajuato Resources Measured and Indicated Description Tonnes Ag g/t Au g/t Ag oz Au oz Measured Guanacevi 15,046 224 0.35 108,524 167 Total Measured 15,046 224 0.35 108,524 167 Indicated Guanacevi 1,187,452 347 0.73 13,248,207 27,928 Guanajuato 42,000 194 2.10 262,000 2,900 Cometa 600,000 39 1.00 752,000 19,000 Total Indicated 1,829,452 242 0.85 14,262,207 49,828 Total Measured & Indicated 1,844,498 242 0.84 14,370,730 49,995 Resources Inferred Description Tonnes Ag g/t Au g/t Ag oz Au oz Guanacevi 844,754 313 0.58 8,512,517 15,862 Guanajuato 321,000 218 2.00 2,245,000 21,060 Cometa 1,150,000 39 1.00 1,440,000 37,000 Total Inferred 2,315,754 164 0.99 12,197,517 73,922 (x) Cut-off grade for Indicated & Inferred Resources is 200 g/t Ag for Guanacevi & 215 g/t Ag-Equivalent for Guanajuato In 2007, Endeavour focused on four different strategic objectives in order to delineate new reserves and resources at its three main project areas in Mexico: 1. Replace reserves depleted by mining in 2007 2. Increase conversion of resources to reserves at Guanacevi 3. Increase total resources at Guanacevi and Guanajuato 4. Find new resources at Parral >> As can be seen by the 50% jump in proven and probable reserves, the first two objectives were readily fulfilled last year. The bulk of the new reserves are added at the Company's Porvenir mine operation in Guanacevi through underground mine development to convert previous resource blocks into reserve blocks. The acquisition of the Guanajuato Mines project in Q2, 2007 also added incremental new reserves through the resampling of accessible historic reserve blocks previously reported for the Cebada mine in Guanajuato. Thanks to the gold content of the reserves and resources at Guanajuato, total silver equivalent reserves and resources increased 11% compared to last year's estimates. No new resources were added at Guanacevi because step-out drilling did not commence until the end of Q3, 2007 so there were insufficient new data to materially increase resources by year-end. However, the recent discovery of the new "3785" silver-gold zone at Guanajuato and the extension of the known Porvenir silver orebody at Guanacevi announced last week confirm that Endeavour expects to continue aggressively growing its resource base this year. In addition, Endeavour achieved its fourth objective last year with the discovery of a new polymetallic mineral deposit on the Cometa property, part of the Parral project. Although zinc and lead appear to be more valuable than silver and gold in the newly discovered Cometa mineralized zone (see table below), the base metals have been treated as by-product credits rather than silver equivalents for the purposes of the Company's silver resource estimate.
